By the Court,

Sutherland, J.
Where an executor or administrator pleads only the general issue, and it is found against him, he is liable to' costs, because the plea is an admission of assets. But when he couples with it the plea of plene administravit, the latter plea repels the admission. In this case, the plaintiff, by taking judgment, quando acciderint, admitted that the defendant had no goods of the intestate; it would, therefore, be unjust to charge him with costs, to be levied of his proper goods. ■
Motion granted, with costs.